EXHIBIT 10.2

 

 

AMENDED AND RESTATED
1996 EMPLOYEE STOCK PURCHASE PLAN
OF
OVERLAND STORAGE, INC.

 

(Amended and Restated Effective September 6, 2003)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

I.

Purpose

 

 

2.

Definitions

 

 

3.

Eligibility

 

 

4.

Participation

 

 

5.

Offering

 

 

6.

Purchase of Stock

 

 

7.

Payment and Delivery

 

 

8.

Recapitulation

 

 

9.

Merger, Liquidation, Other Corporation Transactions

 

 

10.

Transferability

 

 

11.

Amendment or Termination of the Plan

 

 

12.

Administration

 

 

13.

Committee Rules for Foreign Jurisdictions

 

 

14.

Securities Laws Requirements

 

 

15.

Government Regulations

 

 

16.

No Enlargement of Employee Rights

 

 

17.

Governing Law

 

 

18.

Effective Date

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED
1996 EMPLOYEE STOCK PURCHASE PLAN
OF OVERLAND STORAGE, INC.

 

(Amended and Restated Effective September 6, 2003)

 

1.  PURPOSE.

 

The purpose of this Plan is to provide an opportunity for Employees of Overland
Storage, Inc. (the “Corporation”) and its Designated Subsidiaries, to purchase
Common Stock of the Corporation and thereby to have an additional incentive to
contribute to the prosperity of the Corporation.  It is the intention of the
Corporation that the Plan qualify as an “Employee Stock Purchase Plan” under
Section 423 of the Internal Revenue Code of 1986, as amended, although the
Corporation makes no undertaking nor representation to maintain such
qualification.

 

2.  DEFINITIONS.

 

(a)                                  “Board” shall mean the Board of Directors
of the Corporation.

 

(b)                                 “Base Compensation” means, with respect to
each Participant for each pay period, such Participant’s Compensation, excluding
(i) Bonus Compensation; (ii) any amounts contributed by the Corporation or a
Designated Subsidiary to any pension plan, deferred compensation plan, or other
similar plan; (iii) any automobile allowance (or reimbursement for such
expenses); and (iv) any amounts paid as a starting bonus or finder’s fee.

 

(c)                                  “Bonus Compensation” means, with respect to
each Participant for each period with respect to which a cash bonus is payable
to such Employee, the amount of the cash bonus payable to such Participant for
such period.  Except as determined by the Committee, Bonus Compensation does not
include: (i) any amounts contributed by the Corporation or a Designated
Subsidiary to any pension plan, deferred compensation plan, or other similar
plan; (ii) any automobile allowance (or reimbursement for such expenses); or
(iii) any amounts paid as a starting bonus or finder’s fee.

 

(d)                                 “Code” shall mean the Internal Revenue Code
of 1986, as amended.

 

(e)                                  “Committee” shall mean the committee
appointed by the Board in accordance with Section 12 of the Plan.

 

(f)                                    “Common Stock” shall mean the Common
Stock of the Corporation, or any stock into which such Common Stock may be
converted.

 

(g)                                 “Compensation” shall mean an Employee’s
wages or salary and other amounts payable to an Employee on account of personal
services rendered by the Employee to the Corporation or a Designated Subsidiary
and which are reportable as wages or other compensation

 

1

--------------------------------------------------------------------------------


 

on the Employee’s Form W-2, plus pre-tax contributions of the Employee under a
cash or deferred arrangement (401(k) plan) or cafeteria plan maintained by the
Corporation or a Designated Subsidiary, but excluding, however, (1) non-cash
fringe benefits, (2) special payments as determined by the Committee (e.g.,
moving expenses, unused vacation, severance pay), (3) income from the exercise
of stock options or other stock purchases and (4) any other items of
Compensation as determined by the Committee.

 

(h)                                 “Corporation” shall mean Overland Storage,
Inc., a California corporation.

 

(i)                                     “Designated Subsidiary” shall mean a
Subsidiary which has been designated by the Board as eligible to participate in
the Plan.

 

(j)                                     “Employee” shall mean an individual
classified as an employee (within the meaning of Code Section 3401(c) and the
regulations thereunder) by the Corporation or a Designated Subsidiary on the
Corporation payroll records during the relevant participation period.

 

(k)                                  “Entry Date” shall mean the first day of
each Option Period.

 

(l)                                     “Exercise Date” shall mean the last
business day of each Exercise Period.

 

(m)                               “Exercise Period” shall mean a three-month,
six-month or other period as determined by the Board.  The first Exercise Period
during an Option Period shall commence on the first day of such Option Period. 
Subsequent Exercise Periods, if any, shall run consecutively after the
termination of the preceding Exercise Period.  The last Exercise Period in an
Option Period shall terminate on the last day of such Option Period.

 

(n)                                 “Fair Market Value” shall mean the value of
one (1) share of Common Stock on the relevant date, determined as follows:

 

(1)                                  If the shares are traded on an exchange,
the reported “closing price” on the last trading date immediately preceding the
relevant date;

 

(2)                                  If the shares are traded over-the-counter
on the NASDAQ Stock Market, the NASDAQ Official Closing Price reported for the
last trading date immediately preceding the relevant date;

 

(3)                                  If neither (1) nor (2) applies, the fair
market value as determined by the Committee in good faith.  Such determination
shall be conclusive and binding on all persons.

 

(o)                                 “Maximum Percentage” means the maximum
percentage of (i) Base Compensation, or (ii) Base Compensation and Bonus
Compensation, which a Participant may elect to have withheld from Compensation
pursuant to Section 4.  The Maximum Percentage will be fifteen percent (15%)
unless a lower percentage amount is designated by the Committee with respect to
an Option Period.

 

2

--------------------------------------------------------------------------------


 

(p)                                 “Option Period” shall mean a period of up to
twenty-seven (27) months as determined by the Committee.  The Board may
determine that the Option Period and the Exercise Period are the same.

 

(q)                                 “Participant” shall mean a participant in
the Plan as described in Section 4 of the Plan.

 

(r)                                    “Plan” shall mean this employee stock
purchase plan.

 

(s)                                  “Shareholder” shall mean a record holder of
shares entitled to vote shares of Common Stock under the Corporation’s by-laws.

 

(t)                                    “Subsidiary” shall mean any corporation
(other than the Corporation) in an unbroken chain of corporations beginning with
the Corporation, as described in Code Section 424(f).

 

3.                                      ELIGIBILITY.

 

Any Employee regularly employed on a full-time basis by the Corporation or by
any Designated Subsidiary on an Entry Date shall be eligible to participate in
the Plan with respect to the Option Period commencing on such Entry Date,
provided that the Committee may establish administrative rules requiring that
employment commence some minimum period (e.g., one pay period) prior to an Entry
Date to be eligible to participate with respect to that Entry Date and provided
further that (1) the Board may extend eligibility to part-time Employees
pursuant to criteria and procedures established by the Committee and (2) the
Board may impose an eligibility period on participation of up to two years with
respect to participation on any prospective Entry Date.  The Board may also
determine that a designated group of highly compensated Employees (e.g.,
Employees subject to Section 16(b) of the Securities Exchange Act of 1934) are
ineligible to participate in the Plan.  An Employee shall be considered employed
on a full-time basis unless his or her customary employment is less than 20
hours per week or five months per year.  No Employee may participate in the Plan
if immediately after an option is granted the Employee owns or is considered to
own (within the meaning of Code Section 424(d)), shares of stock, including
stock which the Employee may purchase by conversion of convertible securities or
under outstanding options granted by the Corporation, possessing five percent
(5%) or more of the total combined voting power or value of all classes of stock
of the Corporation or of any of its Subsidiaries.  All Employees who participate
in the Plan shall have the same rights and privileges under the Plan except for
differences which may be mandated by local law and which are consistent with
Code Section 423(b)(5).  The Board may impose restrictions on eligibility and
participation of Employees who are officers and directors to facilitate
compliance with federal or state securities laws or foreign laws.

 

3

--------------------------------------------------------------------------------


 

4.                                      PARTICIPATION.

 

4.1                                 An Employee who is eligible to participate
in the Plan in accordance with Section 3 may become a Participant by filing, on
a date prescribed by the Committee prior to an applicable Entry Date, a
completed payroll deduction authorization and Plan enrollment form provided by
the Corporation.  An eligible Employee may authorize payroll deductions at the
rate of any whole percentage (i.e., 1%, 2%, 3%, etc.), up to the Maximum
Percentage, of either (i) the Employee’s Base Compensation, or (ii) the
Employee’s Base Compensation and Bonus Compensation, as elected by the Employee
in the payroll deduction authorization and Plan enrollment form. If an Employee
has elected to participate in the Plan but has not made an election whether
payroll deductions should be calculated and withheld from the Employee’s Base
Compensation, or from the Employee’s Base Compensation and Bonus Compensation,
then payroll deductions shall be calculated and withheld from such Employee’s
Base Compensation only.  All payroll deductions may be held by the Corporation
and commingled with its other corporate funds.  No interest shall be paid or
credited to the Participant with respect to such payroll deductions except where
required by local law as determined by the Committee.  A separate bookkeeping
account for each Participant shall be maintained by the Corporation under the
Plan and the amount of each Participant’s payroll deductions shall be credited
to such account.  A Participant may not make any additional payments into such
account.

 

4.2                                 Under procedures established by the
Committee, a Participant may suspend or discontinue participation in the Plan at
any time during an Exercise Period by completing and filing a new payroll
deduction authorization and Plan enrollment form with the Corporation.  A
Participant may increase or decrease his or her rate of payroll deductions, or
change his or her election of the portion of Compensation (i.e., Base
Compensation, or Base Compensation and Bonus Compensation) from which payroll
deductions will be calculated and withheld, by filing a new payroll deduction
authorization and Plan enrollment form at any time. Changes in rate shall be
effective as soon as reasonably practicable after the Corporation has received
such form.  Changes in the portion of Compensation from which payroll deductions
will be calculated and withheld will be effective for the next commencing
Exercise Period, subject to continuing eligibility of the Participant pursuant
to Section 3.  The Committee may establish rules limiting the frequency with
which Participants may increase or decrease the rate of payroll deduction, or
change the election of the portion of Compensation from which payroll deductions
will be calculated and withheld, and may impose a waiting period on Participants
wishing to increase the rate of payroll deductions after a decrease. If a new
payroll deduction authorization and Plan enrollment form is not filed with the
Corporation, the rate of payroll deductions and the portion of Compensation from
which payroll deductions will be calculated and withheld shall continue as
originally elected (i) throughout the Option Period and (ii) subject to
continued eligibility as determined under Section 3, for succeeding Option
Periods; unless in either case the Committee determines to change the Maximum
Percentage.

 

If a Participant suspends participation during an Exercise Period, his or her
accumulated payroll deductions will remain in the Plan for purchase of shares as
specified in Section 6 on the following Exercise Date, but the Participant will
not again participate until he or she completes a

 

4

--------------------------------------------------------------------------------


 

new payroll deduction authorization and Plan enrollment form.  The Committee may
establish rules limiting the frequency with which Participants may suspend and
resume payroll deductions under the Plan and may impose a waiting period on
Participants wishing to resume suspended payroll deductions.  If a Participant
discontinues participation in the Plan, the amount credited to the Participant’s
individual account shall be paid to the Participant without interest (except
where required by local law).  In the event any Participant terminates
employment with the Corporation or any Subsidiary for any reason (including
death) prior to the expiration of an Option Period, the Participant’s
participation in the Plan shall terminate and all amounts credited to the
Participant’s account shall be paid to the Participant or the Participant’s
estate without interest (except where required by local law).  Whether a
termination of employment has occurred shall be determined by the Committee. 
The Committee may also establish rules regarding when leaves of absence or
change of employment status (e.g., from full-time to part-time) will be
considered to be a termination of employment, and the Committee may establish
termination of employment procedures for this Plan which are independent of
similar rules established under other benefit plans of the Corporation and its
Subsidiaries.

 

In the event of a Participant’s death, any accumulated payroll deductions will
be paid, without interest, to the estate of the Participant.

 

5.  OFFERING.

 

5.1                                 The maximum number of shares of Common Stock
which may be issued pursuant to the Plan shall be 600,000 shares.  The Board may
designate any amount of available shares for offering for any Option Period
determined pursuant to Section 5.2.

 

5.2                                 Each Option Period, Entry Date and Exercise
Period shall be determined by the Board.  The Board shall have the power to
change the duration of future Option Periods or future Exercise Periods, and to
determine whether or not to have overlapping Option Periods, with respect to any
prospective offering, without shareholder approval, and without regard to the
expectations of any Participants.

 

5.3                                 With respect to each Option Period, each
eligible Employee who has elected to participate as provided in Section 4.1
shall be granted an option to purchase that number of shares of Common Stock
which may be purchased with the payroll deductions accumulated on behalf of such
Employee (assuming payroll deductions at a rate of 15% of Compensation) during
each Exercise Period within such Option Period at the purchase price specified
in Section 5.4 below; provided, however, (1) in no event shall the Employee be
entitled to accrue rights to purchase shares under the Plan (and all other
employee stock purchase plans, as defined in Code Section 423, of the
Corporation and its subsidiaries) at a rate which exceeds $25,000 of the Fair
Market Value of such stock (determined at the time the option is granted) for
any calendar year in which such option is outstanding at any time, and (2) the
maximum shares subject to any option shall in no event exceed 1,500.

 

5

--------------------------------------------------------------------------------


 

5.4                                 The option price under each option shall be
the lower of: (i) a percentage (not less than eighty-five percent (85%))
established by the Board (“Designated Percentage”) of the Fair Market Value of
the Common Stock on the Entry Date on which an option is granted, or (ii) the
Designated Percentage of the Fair Market Value on the Exercise Date on which the
Common Stock is purchased.  The Board may change the Designated Percentage with
respect to any future Option Period, but not below eighty-five percent (85%).

 

5.5                                 If the total number of shares of Common
Stock for which options granted under the Plan are exercisable exceeds the
maximum number of shares offered on any Entry Date, the number of shares which
may be purchased under options granted on the Entry Date shall be reduced on a
pro rata basis in as nearly a uniform manner as shall be practicable and
equitable.  In this event, payroll deductions shall also be reduced or refunded
accordingly.  If an Employee’s payroll deductions during any Exercise Period
exceeds the purchase price for the maximum number of shares permitted to be
purchased under Section 5.3, the excess shall be refunded to the Participant
without interest (except where otherwise required by local law).

 

5.6                                 In the event that the Fair Market Value of
the Corporation’s Common Stock is lower on the first day of an Exercise Period
within an Option Period (subsequent “Reassessment Date”) than it was on the
Entry Date for such Option Period, all Employees participating in the Plan on
the Reassessment Date shall be deemed to have relinquished the unexercised
portion of the option granted on the Entry Date and to have enrolled in and
received a new option commencing on such Reassessment Date, unless the Board has
determined not to permit overlapping Option Periods or to restrict such
transfers to lower price Option Periods.

 

6.                                      PURCHASE OF STOCK.

 

Upon the expiration of each Exercise Period, a Participant’s option shall be
exercised automatically for the purchase of that number of full shares of Common
Stock which the accumulated payroll deductions credited to the Participant’s
account at that time shall purchase at the applicable price specified in
Section 5.4.

 

7.                                      PAYMENT AND DELIVERY.

 

Upon the exercise of an option, the Corporation shall deliver to the Participant
the Common Stock purchased and the balance of any amount of payroll deductions
credited to the Participant’s account not used for the purchase.  The Board may
permit or require that shares be deposited directly with a broker designated by
the Participant (or a broker selected by the Committee) or to a designated agent
of the Company, and the Committee may utilize electronic or automated methods of
share transfer.  The Board may require that shares be retained with such broker
or agent for a designated period of time (and may restrict dispositions during
that period) and/or may establish other procedures to permit tracking of
disqualifying dispositions of such shares or to restrict transfer of such
shares.  To the extent the unused cash balance represents a fractional share,
the unused cash balance credited to the Participant’s account shall be carried
over to the next Exercise Period, if the Participant is also a Participant in
the Plan at that time or

 

6

--------------------------------------------------------------------------------


 

refunded to the Participant, as determined by the Committee.  The Corporation
shall retain the amount of payroll deductions used to purchase Common Stock as
full payment for the Common Stock and the Common Stock shall then be fully paid
and non-assessable.  No Participant shall have any voting, dividend, or other
stockholder rights with respect to shares subject to any option granted under
the Plan until the option has been exercised and shares issued.

 

8.                                      RECAPITALIZATION.

 

If after the grant of an option, but prior to the purchase of Common Stock under
the option, there is any increase or decrease in the number of outstanding
shares of Common Stock because of a stock split, stock dividend, combination or
recapitalization of shares subject to options, the number of shares to be
purchased pursuant to an option, the share limit of Section 5.3 and the maximum
number of shares specified in Section 5.1 shall be proportionately increased or
decreased, the terms relating to the purchase price with respect to the option
shall be appropriately adjusted by the Board, and the Board shall take any
further actions which, in the exercise of its discretion, may be necessary or
appropriate under the circumstances.

 

The Board, if it so determines in the exercise of its sole discretion, also may
adjust the number of shares specified in Section 5.1, as well as the price per
share of Common Stock covered by each outstanding option and the maximum number
of shares subject to any individual option, in the event the Corporation effects
one or more reorganizations, recapitalizations, spin-offs, split-ups, rights
offerings or reductions of shares of its outstanding Common Stock.

 

The Board’s determinations under this Section 8 shall be conclusive and binding
on all parties.

 

9.                                      MERGER, LIQUIDATION, OTHER CORPORATION
TRANSACTIONS.

 

In the event of the proposed liquidation or dissolution of the Corporation, the
Option Period will terminate immediately prior to the consummation of such
proposed transaction, unless otherwise provided by the Board in its sole
discretion, and all outstanding options shall automatically terminate and the
amounts of all payroll deductions will be refunded without interest to the
Participants.

 

In the event of a proposed sale of all or substantially all of the assets of the
Corporation, or the merger or consolidation of the Corporation with or into
another corporation, then in the sole discretion of the Board, (1) each option
shall be assumed or an equivalent option shall be substituted by the successor
corporation or parent or subsidiary of such successor corporation, (2) a date
established by the Board on or before the date of consummation of such merger,
consolidation or sale shall be treated as an Exercise Date, and all outstanding
options shall be deemed exercisable on such date or (3) all outstanding options
shall terminate and the accumulated payroll deductions shall be returned to the
Participants.

 

7

--------------------------------------------------------------------------------


 

10.                               TRANSFERABILITY.

 

Options granted to Participants may not be voluntarily or involuntarily
assigned, transferred, pledged, or otherwise disposed of in any way, and any
attempted assignment, transfer, pledge, or other disposition shall be null and
void and without effect.  If a Participant in any manner attempts to transfer,
assign or otherwise encumber his or her rights or interest under the Plan, other
than as permitted by the Code, such act shall be treated as an election by the
participant to discontinue participation in the Plan pursuant to Section 4.2.

 

11.                               AMENDMENT OR TERMINATION OF THE PLAN.

 

11.1                           The Plan shall continue until, January 31, 2007
unless previously terminated in accordance with Section 11.2.

 

11.2                           The Board may, in its sole discretion, insofar as
permitted by law, terminate or suspend the Plan, or revise or amend it in any
respect whatsoever, except that, without approval of the shareholders, no such
revision or amendment shall:

 

(a)                                  materially increase the number of shares
subject to the Plan, other than an adjustment under Section 8 of the Plan;

 

(b)                                 materially modify the requirements as to
eligibility for participation in the Plan, except as otherwise specified in this
Plan;

 

(c)                                  materially increase the benefits accruing
to Participants;

 

(d)                                 reduce the purchase price specified in
Section 5.4, except as specified in Section 8;

 

(e)                                  extend the term of the Plan beyond the date
specified in Section 11.1; or

 

(f)                                    amend this Section 11.2 to defeat its
purpose.

 

12.                               ADMINISTRATION.

 

The Board shall appoint a Committee consisting of at least two members who will
serve for such period of time as the Board may specify and who may be removed by
the Board at any time.  The Committee will have the authority and responsibility
for the day-to-day administration of the Plan, the authority and responsibility
specifically provided in this Plan and any additional duties, responsibility and
authority delegated to the Committee by the Board, which may include any of the
functions assigned to the Board in this Plan.  The Committee shall have full
power and authority to promulgate any rules and regulations which it deems
necessary for the proper administration of the Plan, to interpret the provisions
and supervise the administration of the Plan, and to take all action in
connection with administration of the Plan as it deems necessary or

 

8

--------------------------------------------------------------------------------


 

advisable, consistent with the delegation from the Board.  Decisions of the
Board and the Committee shall be final and binding upon all participants.  Any
decision reduced to writing and signed by a majority of the members of the
Committee shall be fully effective as if it had been made at a meeting of the
Committee duly held.  The Corporation shall pay all expenses incurred in the
administration of the Plan.  No Board or Committee member shall be liable for
any action or determination made in good faith with respect to the Plan or any
option granted thereunder.

 

13.                               COMMITTEE RULES FOR FOREIGN JURISDICTIONS.

 

The Committee may adopt rules or procedures relating to the operation and
administration of the Plan in non-United States jurisdictions to accommodate the
specific requirements of local laws and procedures.  Without limiting the
generality of the foregoing, the Committee is specifically authorized to adopt
rules and procedures regarding handling of payroll deductions, payment of
interest, conversion of local currency, withholding procedures and handling of
stock certificates which vary with local requirements.

 

14.                               SECURITIES LAWS REQUIREMENTS.

 

The Corporation shall not be under any obligation to issue Common Stock upon the
exercise of any option unless and until the Corporation has determined that: (i)
it and the Participant have taken all actions required to register the Common
Stock under the Securities Act of 1933, or to perfect an exemption from the
registration requirements thereof; (ii) any applicable listing requirement of
any stock exchange on which the Common Stock is listed has been satisfied; and
(iii) all other applicable provisions of state, federal and applicable foreign
law have been satisfied.

 

15.                               GOVERNMENTAL REGULATIONS.

 

This Plan and the Corporation’s obligation to sell and deliver shares of its
stock under the Plan shall be subject to the approval of any governmental
authority required in connection with the Plan or the authorization, issuance,
sale, or delivery of stock hereunder.

 

16.                               NO ENLARGEMENT OF EMPLOYEE RIGHTS.

 

Nothing contained in this Plan shall be deemed to give any Employee the right to
be retained in the employ of the Corporation or any Designated Subsidiary or to
interfere with the right of the Corporation or Designated Subsidiary to
discharge any Employee at any time.

 

17.                               GOVERNING LAW.

 

This Plan shall be governed by California law.

 

9

--------------------------------------------------------------------------------


 

18.                               EFFECTIVE DATE AND SUBSEQUENT PLAN HISTORY.

 

This Plan became effective on the first date in 1997 in which the Common Stock
traded on the NASDAQ System or NASDAQ National Market System.  The Board
approved an increase in shares of Common Stock that may be issued under the Plan
from 250,000 to 500,000 on September 25, 1998, which increase was approved by
shareholders on November 12, 1998.  The Board approved certain amendments to the
Plan on August 20, 2003, which amendments did not require the approval of the
shareholders of the Corporation.  The Board approved an increase in shares of
Common Stock that may be issued under the Plan from 500,000 to 600,000 on
September 6, 2003, which increase is reflected in Section 5.1, but is subject to
approval of the shareholders of the Corporation within 12 months of its adoption
by the Board of Directors.

 

10

--------------------------------------------------------------------------------